DETAILED ACTION

Claims status
In response to the amendment filed on 01/13/2022, claims 26-31, and 33-47 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Examiner's Amendments to Claims 36, 39, and 45 were authorized by Applicant’s Representative Thomas Eschweiler, Reg. No. 36,981, during the examiner-initiated interview conducted on 02/16/2022. Authorization for this examiner's amendment was given in a telephone interview with the Applicant’s Representative on 02/16/2022.

The application has been amended as follows:
26. (Previously Presented) An apparatus for a base station, comprising baseband circuitry having: a radio frequency (RF) interface; and 
one or more processors configured to: 
determine a beam recovery frame structure that includes one or more
recovery channels associated with a configured PUCCH resource, wherein the
beam recovery frame structure is based at least partially on beam
correspondence capabilities; 

select a scaling factor K between a subcarrier spacing of a recovery channel of the one or more recovery channels and the beam recovery signal.

27. (Previously Presented) The apparatus of claim 26, wherein the beam correspondence capabilities include that beam correspondence is supported by one or more of the base station or a user equipment (UE) device.

28. (Previously Presented) The apparatus of claim 26, wherein the determined beam recovery frame structure includes a plurality of repetitions of a recovery channel, where each repetition includes a cyclic prefix (CP) as a time boundary.
  
29. (Previously Presented) The apparatus of claim 26, wherein the determined beam recovery frame structure includes a plurality of repetitions of a recovery channel, where each repetition omits a time boundary.
  
30. (Previously Presented) The apparatus of claim 26, wherein the one or more recovery channels include one or more of a physical random access channel (PRACH) and a physical uplink control channel (PUCCH).

31. (Previously Presented) The apparatus of claim 26, wherein the determined beam recovery frame structure aligns repetitions of the one or more recovery channels by time.  


33. (Previously Presented) The apparatus of claim 26, wherein the scaling factor K is provided by higher layer signaling or downlink control information (DCI).
  
34. (Previously Presented) The apparatus of claim 26, wherein the one or more processors are further configured to determine a frame structure for a first recovery channel independent of a frame structure for a second recovery channel and wherein the first recovery channel is not aligned with the second recovery channel.

35. (Previously Presented) The apparatus of claim 26, wherein the one or more processors are configured to initiate beam recovery on a quality of at least one maintained beam or a subset of maintained beams falling below a threshold. 
 
36. (Currently Amended) The apparatus of claim 26, wherein the one or more processors are configured to perform beam sweeping using one or more beam recovery signals from a received recovery frame via the RF interface, where the received recovery frame is in accordance with the determined beam recovery frame structure.  

37. (Previously Presented) The apparatus of claim 26, further configured to provideApp. No. 16/483,252 Page 4 the determined beam recovery frame structure to the RF interface before receiving the beam recovery signal.  



39. (Currently Amended) An apparatus for a user equipment (UE) device, comprising baseband circuitry having: 
a radio frequency (RF) interface configured to receive a beam recovery frame structure that includes one or more recovery channels associated with a PUCCH resource; and 
one or more processors configured to: 
generate one or more beam recovery signals based on the beam recovery frame structure; and 
transmit the one or more beam recovery signals wherein a scaling factor K is selected between a subcarrier spacing of the one or more recovery channels and the transmitted one or more beam recovery signals.

40. (Previously Presented) The apparatus of claim 39, wherein the one or more processors are further configured to determine the beam recovery frame structure.
  
41. (Previously Presented) The apparatus of claim 39, further configured to generate a recovery frame having a first recovery channel and a second recovery channel that is different from the first recovery channel using the beam recovery frame structure 
  
42. (Previously Presented) The apparatus of claim 39, further configured to generateApp. No. 16/483,252 Page 5 a recovery frame having a first recovery channel and a second recovery channel that is different from the first recovery channel using the beam recovery frame structure wherein the one or more processors are further configured to select the first recovery channel and the second recovery channel based on recovery channel factors including beam correspondence capabilities, directionality of the UE device, and recovery signal type.
  
43. (Previously Presented) The apparatus of claim 42, wherein the recovery signal type is a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS).
  
44. (Previously Presented) The apparatus of claim 39, wherein the one or more processors are further configured to select one or more recovery channels based on beam correspondence capabilities and to generate a beam recovery request using the selected one or more recovery channels.



determine a beam recovery frame structure that includes a recovery channel associated with a configured PUCCH resource; 
receive one or more beam recovery signals associated with the recovery channel; and 
select a scaling factor K between a subcarrier spacing of the recovery channel and a beam recovery signal of the one or more beam recovery signals.

46. (Previously Presented) The non-transitory computer-readable media of claim 45, wherein the recovery channel is selected based on recovery channel factors that include beam correspondence capabilities.
  
47. (Previously Presented) The non-transitory computer-readable media of claim 45, wherein the instructions, when executed, further cause the base station to maintain a plurality of beams for a user equipment (UE) device and to initiate beam recovery on a beam quality for a beam of the plurality of beams being below a threshold.


Allowable Subject Matter
After conducting a complete search and consideration, claims 26-31, and 33-47 are found to be allowable. Claims 26-31, and 33-47 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“An apparatus for a base station, comprising baseband circuitry having: a radio frequency (RF) interface; and 
one or more processors configured to: 
determine a beam recovery frame structure that includes one or more
recovery channels associated with a configured PUCCH resource, wherein the
beam recovery frame structure is based at least partially on beam
correspondence capabilities; 
receive a beam recovery signal corresponding to the beam recovery frame structure; and 
select a scaling factor K between a subcarrier spacing of a recovery channel of the one or more recovery channels and the beam recovery signal.” in combination with other claim limitations as specified in claims 26-31, and 33-47.
With respect to claim 1, the closest prior art “Harada” teaches the process of determining the beam measurement configuration and identifying the beam recovery signal using PUCCH associated with the frame. By transmitting a PUCCH using a resource, the BS can identify the PUCCH as a beam recovery signal. Harada further teaches the method of using beam correspondence capabilities based on the configured PUCCH formats.
Neither Harada nor any other prior arts teaches “selecting a scaling factor K between a subcarrier spacing of a recovery channel of the one or more recovery channels and the beam recovery signal." In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 26-31, and 33-47 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416